[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Littlepage v. Deters, Slip Opinion No. 2016-Ohio-7467.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-7467
THE STATE EX REL. LITTLEPAGE, APPELLANT, v. DETERS, PROS. ATTY., ET AL.,
                                         APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Littlepage v. Deters, Slip Opinion No.
                                     2016-Ohio-7467.]
Mandamus—Writ sought to compel prosecuting attorney to produce discovery—
        Crim.R. 16(M) provides that demands for discovery and motions to compel
        discovery must be made before trial—Appellant has an adequate remedy in
        the ordinary course of the law in that he can appeal trial court’s rulings on
        his motions—Court of appeals’ dismissal of mandamus action affirmed.
   (No. 2016-0379—Submitted August 16, 2016—Decided October 27, 2016.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-160004.
                                 _____________________
        Per Curiam.
        {¶ 1} We affirm the First District Court of Appeals’ dismissal of this action
in mandamus filed by appellant, Daniel Littlepage. Littlepage was indicted for
                                  SUPREME COURT OF OHIO




murder and aggravated murder, both with firearm specifications. He initially
pleaded not guilty by reason of insanity, but later changed his plea to guilty to the
count of aggravated murder. In January 2014, he was sentenced to 99 years to life
for the aggravated-murder conviction, with parole eligibility after 20 years, and to
three years for the gun specification, which is to be served consecutively to the
aggravated-murder sentence.
         {¶ 2} The court of appeals affirmed the conviction and affirmed the denial
of Littlepage’s petition for postconviction relief. In July 2015, Littlepage made a
request for additional discovery, and in August, he filed motions to compel
discovery.
         {¶ 3} On January 5, 2016, Littlepage filed a petition in mandamus in the
First District Court of Appeals, requesting a writ ordering respondent Hamilton
County Prosecutor Joseph Deters to produce the discovery relevant to his case.1
The court of appeals granted respondents’ motions to dismiss on the basis that the
issues raised in the petition had been decided on direct appeal and in the appeal of
the denial of Littlepage’s petition for postconviction relief. Littlepage has appealed
to this court.
         {¶ 4} To obtain a writ of mandamus, Littlepage must show a clear legal
right to the requested relief, a clear legal duty on the part of Deters to provide it,
and the lack of an adequate remedy in the ordinary course of the law. State ex rel.
Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6.
Littlepage must prove that he is entitled to the writ by clear and convincing
evidence. Id. at ¶ 13.



1
 The petition also requests a writ ordering Littlepage’s trial attorney to turn over his case file.
Respondent Daniel F. Burke Jr., Littlepage’s trial attorney, mailed the file to Littlepage in January
2016. The case as to Burke is therefore moot.




                                                 2
                                January Term, 2016




       {¶ 5} Deters argues that Littlepage’s right to discovery is authorized only
by procedural rule and that Crim.R. 16 allows discovery only before trial.
       {¶ 6} Deters is correct. Crim.R. 16(M) states:


                  Time of Motions. A defendant shall make his demand for
       discovery within twenty-one days after arraignment or seven days
       before the date of trial, whichever is earlier, or at such reasonable
       time later as the court may permit. A party’s motion to compel
       compliance with this rule shall be made no later than seven days
       prior to trial, or three days after the opposing party provides
       discovery, whichever is later. The motion shall include all relief
       sought under this rule. A subsequent motion may be made only
       upon showing of cause why such motion would be in the interest of
       justice.


Thus, Littlepage had until seven days prior to his trial or three days after the
prosecutor provided discovery to move to compel discovery. He has given no
reason why ordering discovery now would be in the interest of justice. Therefore,
Deters has no legal duty to provide discovery, and Littlepage has no legal right to
discovery.
       {¶ 7} Moreover, Littlepage has an adequate remedy in the ordinary course
of the law in that once the trial court rules on his motion for discovery and motions
to compel discovery, he may appeal. State ex rel. Dillon v. Cottrill, 145 Ohio St. 3d
264, 2016-Ohio-626, 48 N.E.3d 552, ¶ 6 (appeal is an adequate remedy precluding
mandamus).
       {¶ 8} Accordingly, we affirm the judgment of the court of appeals.
                                                                Judgment affirmed.




                                         3
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Daniel Littlepage, pro se.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Rachel
Lipman Curran, Assistant Prosecuting Attorney, for appellee Joseph T. Deters.
       Raymond T. Faller, Hamilton County Public Defender, and Daniel F. Burke
Jr., Assistant Public Defender, for appellee Daniel F. Burke Jr.
                               _________________




                                         4